
	

113 HR 2661 IH: Veterans Access to Timely Medical Appointments Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2661
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. McCarthy of
			 California (for himself, Mr.
			 Coffman, Mr. McKeon,
			 Mr. Hunter,
			 Mr. Campbell,
			 Mrs. Davis of California,
			 Mr. Calvert, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a standardized scheduling policy for veterans enrolled in the health care
		  system of the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Access to Timely Medical
			 Appointments Act.
		2.FindingsCongress finds the following:
			(1)The Secretary of Veterans Affairs is
			 statutorily obligated to provide eligible individuals who served in the Armed
			 Forces with access to health care and benefits provided by the Department of
			 Veterans Affairs related to such service.
			(2)The Secretary has given the Department the
			 goal of scheduling a primary care medical appointment within seven days of the
			 date requested by the patient and or the provider and scheduling a specialty
			 care medical appointment within fourteen days of the date requested by the
			 patient and or the provider.
			(3)The ability of the
			 Secretary to accurately schedule and provide timely access to medical
			 appointments is critical to ensure the health care needs of veterans are met
			 and medical conditions do not worsen because of delays in receiving medical
			 treatment.
			(4)An audit by the
			 Comptroller General of the United States found that medical appointment wait
			 times reported by the Veterans Health Administration of the Department are
			 unreliable.
			(5)The Comptroller
			 General found that without reliable measurement of how long patients are
			 waiting for medical appointments, the Secretary is not able to identify areas
			 that need improvement and therefore cannot mitigate problems that contribute to
			 wait times.
			(6)The Comptroller
			 General found that the unreliable data and measures for wait times create a
			 discrepancy between the positive results the Department publishes and what
			 veterans actually experience.
			(7)The Comptroller
			 General found that the Veterans Health Administration inconsistently implements
			 its scheduling policy across medical centers of the Department, which impedes
			 scheduling timely medical appointments.
			(8)The Comptroller
			 General found that oversight of compliance with such scheduling policy, such as
			 ensuring the completion of required scheduler training, was inconsistent across
			 facilities.
			(9)The Comptroller
			 General found that the management by the Secretary of telephone service,
			 including lack of staff dedicated to answering phones and unreturned phone
			 calls, impede veterans’ access to timely medical appointments.
			(10)Among the four
			 medical centers of the Department reviewed by the Comptroller General, patient
			 complaints regarding unreturned phone calls ranked among the top two categories
			 of complaints during fiscal year 2012.
			(11)The Comptroller
			 General found that in January 2012, the Veterans Health Administration
			 distributed best practices for telephone access that, if implemented, could
			 help improve telephone access to clinical care.
			(12)The Secretary is
			 not meeting the statutory obligations of the Secretary to provide veterans with
			 timely access to medical appointments so that such veterans can receive
			 benefits and health care by the Department in a timely manner.
			3.Improvement of
			 medical appointment scheduling policy for veterans
			(a)Standardized
			 scheduling policy
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall implement a standardized policy to ensure that a veteran enrolled
			 in the health care system established under section 1705(a) of title 38, United
			 States Code, is able to schedule—
					(A)primary care
			 medical appointments within seven days of the date requested by the veteran or
			 the health care provider on behalf of the veteran; and
					(B)specialty care
			 medical appointments within 14 days of the date requested by the veteran or the
			 health care provider on behalf of the veteran.
					(2)ImplementationIn
			 implementing the policy under paragraph (1), the Secretary shall—
					(A)ensure that such policy—
						(i)will
			 not be subject to interpretation or prone to scheduler error; and
						(ii)provides the
			 Secretary with reliable data regarding the length of time that veterans are
			 waiting for appointments described in paragraph (1) that the Secretary can use
			 to accurately report the performance of the policy as compared to the goals of
			 the policy;
						(B)ensure that the
			 Veterans Health Administration carries out uniform procedures with respect to
			 such policy;
					(C)issue detailed
			 guidance to the directors of the Veterans Integrated Service Networks to ensure
			 the consistent implementation of such policy at each medical center and other
			 related facilities of the Department;
					(D)ensure that only
			 employees of the Department who have completed required training are allowed to
			 schedule medical appointments; and
					(E)make public annual
			 performance reports for each Veterans Integrated Service Network with respect
			 to such policy.
					(b)Resource
			 allocation
				(1)AssessmentNot
			 later than 180 days after the date of the enactment of this Act, and each
			 180-day period thereafter, the Secretary shall assess the resources of each
			 Veterans Integrated Service Network to determine the ability of the Network to
			 meet the scheduling requirements described in subsection (a)(1).
				(2)AllocationThe Secretary may reprogram funds and
			 allocate or transfer staff and other resources within the Veterans Health
			 Administration and the Veterans Integrated Service Network to ensure that each
			 Network meets the scheduling requirements described in subsection
			 (a)(1).
				(3)NotificationThe
			 Secretary shall notify Congress of any reprogramming made pursuant to paragraph
			 (2).
				(c)Phone
			 accessThe Secretary shall
			 direct each medical center of the Department to provide oversight of telephone
			 access and implement the best practices outlined in the telephone systems
			 improvement guide of the Veterans Health Administration, including, at a
			 minimum, practices to ensure that—
				(1)calls are answered in a timely manner and
			 the messages of patients will have a return call not later than 24 hours after
			 the patient leaves the message; and
				(2)a
			 call center at each such medical center is properly staffed to meet the needs
			 of the veteran population served by the medical center.
				(d)Inspector
			 General reportThe Inspector General of the Department of
			 Veterans Affairs, in consultation with veterans service organizations, shall
			 submit to Congress an annual report on the progress of the Secretary of
			 Veterans Affairs in implementing this Act. Each such report shall include, for
			 the time period covered by the report, each of the following:
				(1)An assessment of the reliability of data
			 regarding the wait times for appointments described in paragraph (1) of
			 subsection (a) as required by paragraph (2)(A)(ii) of such subsection.
				(2)An assessment of
			 the extent to which the Secretary met the telephone call timeframes as required
			 by subsection (c).
				(3)An assessment of
			 the extent to which medical appointments scheduled at Department medical
			 facilities reflect the date that the veteran (or health care provider on behalf
			 of the veteran) requests for such appoint.
				(4)As assessment of
			 the extent to which medical appointments scheduled at Department medical
			 facilities were not changed within the scheduling system of the Veterans Health
			 Administration unless such changes were requested by the veteran (or health
			 care provider on behalf of the veteran).
				
